NOTICE OF ALLOWABILITY
Claims 1-20 are allowed. 
The following is Examiner’s statement on the reasons for allowance:

Applicant claims a specific configuration for a touch panel (see Fig. 1 below) comprising a visible area (VA) and a peripheral area (PA).  The touch panel is comprised of a first substrate (10), a first metal nanowire layer (11), a first wiring component (12), and a first conductive adhesive layer (13).  The first wiring component is turn comprised of several layers, including a first carrier plate (121) and a first peripheral trace (122).  The first carrier plate (121) is a flexible substrate and is only located in the peripheral area (PA).  The first peripheral trace (122) is disposed between the first carrier plate (121) and first metal nanowire layer (11).  Lastly, the first conductive adhesive layer (13) is positioned between the first metal nanowire layer (11) and the first wiring component (12).  
		
    PNG
    media_image1.png
    380
    648
    media_image1.png
    Greyscale


Regarding Claim 1, Lee (Fig. 16), US 2015/010797, is the closest prior art.  Lee teaches a touch panel having a visible area and a peripheral area comprising:
-a first substrate (1000);
-a first metal nanowire layer (Together, 400ML_1, 100_ML1, 200_ML1.  These comprise a silver nano-wire; par. 0046) formed on a surface of the first substrate (1000), wherein the first metal nanowire layer (400ML_1, 100_ML1, 200_ML1) is patterned to comprise a first sensing part located corresponding to the visible area (e.g., Metal layers 100_ML1 and 200_ML1 are part of first unit sensing electrodes 100 and second unit sensing electrodes 200, respectively, which together are considered a “first sensing part” in a “visible area.” These metal layers are patterned; par. 0061) and a first connecting part located corresponding to the peripheral area (e.g., First outer metal layer 400_ML1 is considered a “first connecting part” located in outer lines 400, which is considered a peripheral area);
-a first wiring component (400_ML2, 400_TL) comprising a first peripheral trace (400_TL), and wherein the first peripheral trace is disposed on a side that is adjacent to the first metal nano wire layer (e.g., 400_TL is disposed on the bottom side of 400_ML2, which is the side closer to 400_ML1).  

Lee 16 is shown below. 



    PNG
    media_image2.png
    375
    553
    media_image2.png
    Greyscale

de jong, US 9,223,424, teaches the concept of a conductive adhesive layer for forming conductive signal paths in a peripheral region (par. 0049).  Combining de jong with Lee, a conductive adhesive layer would be positioned between elements 400_ML1 (which part of the first metal layer) and 400_TL (which is part of the first wiring component) in the peripheral area of Lee. The conductive adhesive layer would electrically connect 400_ML1 in the peripheral area (the first connecting part) and 400_TL (the “first peripheral trace”).  Also, the conductive adhesive layer would fix elements 400_ML2/400_TL (the “first wiring component”) to element 400_ML1.  

However, neither Lee, de jong, nor the remaining prior art, teaches a first carrier plate, wherein the first carrier plate is located corresponding to the peripheral area, wherein the first carrier plate has a hollow design corresponding to the visible area, and wherein the first carrier plate is a flexible substrate.  



Zou (Fig. 9), US 2019/0087047, teaches the concept of a carrier substrate (305) positioned underneath a metal wire grid (308). 

Citta, US 2017/0153767, teaches the concept of a carrier substrate as a flexible substrate (par. 0054). 

However, Examiner believes it would not make sense to combine Lee in view of de jong with Zou and Citta.  For example, the carrier substrate (305) of Zou does not correspond to a peripheral area and thus does not have a hollow design corresponding to the visible area. 

For this reason, claim 1 is allowed.   Claims 2-20 are allowed because they depend on claim 1. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        August 6, 2021